Citation Nr: 1420306	
Decision Date: 05/06/14    Archive Date: 05/16/14

DOCKET NO.  10-32 289	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for a claimed left ankle disorder.


ATTORNEY FOR THE BOARD

M. Mills, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1964 to February 1966.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in October 2009 by RO.

A review of the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

The Board notes the North Carolina Department of Veterans affairs revoked their Power of Attorney in September 2010 on the basis that the Veteran had refused to cooperate with their efforts to establish a constructive working relationship.  It was further indicated that the Veteran chose to pursue the appeal under his own counsel.

The Board remanded this matter in July 2011for further development.  

The Board notes the Veteran submitted a June 2012 statement after issuance of the Mary 2012 Supplemental Statement of the Case.  However, upon reviewing the submitted statement, the Board concludes that it was merely cumulative of the that already considered by the RO in first instance.  

Thus, the Board finds that there is no prejudice to the Veteran in proceeding with the adjudication of the appeal.


FINDING OF FACT


The currently demonstrated possible "posttraumatic" changes and osteoarthritis of the left ankle is not shown as likely as not to be due to a broken ankle that the Veteran credibly reports sustaining during his period of active service.


CONCLUSION OF LAW

By extending the benefit of the doubt to the Veteran, his left ankle disability manifested by "posttraumatic" changes and osteoarthritis is due to an injury that was incurred in active service.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.301, 3.303, 3.304 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 38 C.F.R. § 3.159(b)(1).

The July 2009 VCAA letter explained what evidence was necessary to substantiate the Veteran's claim of service connection for a left ankle disorder.  This letter also informed the Veteran of his and VA's respective duties for obtaining evidence.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

In addition, the July 2009 VCAA notice letter from VA was provided prior to initial adjudication of the Veteran's claim and explained how a disability rating is determined for a service-connected disorder and the basis for determining an effective date upon the grant of any benefit sought, in compliance with Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to her claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

In this case, VA obtained the Veteran's service treatment records and all of the identified VA treatment records and the identified private treatment records.  

Furthermore, it has been documented in the record that attempts have been made to retrieve hospitalization records for the Veteran.  A formal finding of unavailable was made in April 2012 and documented efforts undertaken to retrieve service treatment records, to include various responses to the National Personnel Records Center which yielded negative responses.  The Board is cognizant of its heightened duty when such records are missing. O'Hare v. Derwinski, 1 Vet. App. 365 (1991).

In addition, the Veteran underwent VA examination in August 2011 as to the nature and likely etiology of the claimed disability.

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The August 2011 VA examination report provides a detailed review of the Veteran's claims folder including his lay statements and evidentiary submissions.  The examination report is adequate for the purpose of adjudicating the Veteran's claim.

For these reasons, the Board finds that VA has complied with the VCAA notification and assistance requirements.  The claim of service connection is ready to be considered on the merits.


II.  Law and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131.  

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Generally, in order to prevail on the merits on the issue of service connection, there must be medical evidence of current disability; medical or, in certain circumstances lay, evidence of in-service incurrence or aggravation of a disease or injury; and medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection may also be established by chronicity and continuity of symptomatology.  See 38 C.F.R. § 3.303(b).  However, 38 C.F.R. § 3.303(b), applies to only those chronic diseases listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

The requirement that a current disability be present is satisfied "when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim, even in cases where the disability resolves prior to the Secretary's adjudication of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321-323 (2007).

Lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth at 38 U.S.C.A. § 5107 (West 2002).  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102.  

When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).  


III.  Analysis

The Veteran reports suffering from left ankle pathology due to an injury sustained during his period of active service.

The service treatment records are negative for complaints or findings referable to a left ankle disorder.  A clinical evaluation of the feet noted the presence of pes planus in the November 1963 Report of Medical Examination.  

A clinical evaluation of the feet and lower extremities was noted to be normal in the February 1966 Report of Medical Examination.  In the accompanying Report of Medical History, the Veteran reported having leg cramps.

In a May 2009 medical statement, a private physician opined that the Veteran had osteoarthritis of the left ankle due to a fracture sustained during service.

The Veteran underwent a VA examination in August 2011 when the claims file and the Veteran's medical history, to include reports of past and present symptomatology were reviewed.  

The Veteran reported at that time that he broke his left ankle and was casted for eight weeks during service and continued to experience tenderness of the ankle thereafter.  

Significantly, an X-ray study showed an accessory ossicle at the inferior aspect of the inferior aspect of the medial malleolus that was likely congenital or "posttraumatic" in origin.  

Based on the examination, the examiner diagnosed osteoarthritis of the left ankle.

The VA examiner indicated that the arthritis of the ankle could as easily be due to the Veteran's flat foot condition as to any trauma that he might have sustained during service.  He opined that it was less likely than not that the current osteoarthritis was related to the Veteran's military service based on the absence of documentation of an injury in 1965, the normal separation examination findings with no report of foot or ankle injury or symptoms, and the absences of follow-up treatment from 1965 to 2009.  The examiner added that the Veteran's flat foot problem was another potential cause of osteoarthritis. 

In rendering a decision in this case, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

In determining whether statements submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, consistency with other evidence, and statements made during treatment.  Caluza v. Brown, 7 Vet. App. 498 (1995).  

The Board recognizes that the Veteran is competent to attest to what he experiences as it relates to his in-service experiences.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).

Here, on this record, the Veteran's lay statements are found to be credible for the purpose of establishing that he suffered a significant left ankle injury and fracture that required treatment during service.  These assertions are supported by the recent X-ray findings that could be consistent with "posttraumatic" changes of the left ankle.  

Thus, on this record, the Board finds the evidence to be in relative equipoise in showing a likely as not that the current "posttraumatic" changes and osteoarthritis as likely as not are due to the injury that the Veteran sustained during his period of active service.  

In resolving all reasonable doubt in the Veteran's favor, service connection is warranted.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a left ankle disability manifested by "posttraumatic" changes and osteoarthritis is granted.  



_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge,
Board of Veterans' Appeals



Department of Veterans Affairs


